Citation Nr: 1725674	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-42 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2003 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2012, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing at the RO. A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In February 2014, the Board remanded the matter for further development and adjudication. In June 2016, the Board denied the issue of entitlement to service connection for a TDIU on a schedular basis, but remanded the issue of entitlement to service connection for a TDIU on an extraschedular basis. As will be discussed further below, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand directives. Therefore, the matter is now appropriately before the Board. See Stegall v. West, 11 Vet App 268 (1998). 

The documents contained in the electronic record, which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS), have been reviewed.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude her from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The development of the Veteran's claim has been consistent with the provisions of the VCAA and implementing regulation. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant. Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits. See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)). The record indicates that the originating agency provided the Veteran with VCAA notice in a letter dated February 2014.

The VCAA also defines VA's duty to assist a claimant in the development of his or her claim. See 38 U.S.C.A. §§ 5103, 5103A (West 2014). VA must help a claimant obtain evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim. The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained. The evidence of record includes statements of the Veteran, VA treatment records, private medical records, VA medical examination reports, service personnel records, vocational rehabilitation records, and service treatment records. The Veteran has not alleged or identified any outstanding evidence or medical treatment records.

The Veteran underwent a VA examination in February 2010, March 2014, and November 2014. The Board finds the VA examination opinions adequate. The examination reports reflect that the examiners reviewed the Veteran's claims folder, took note of the Veteran's history, evaluated the Veteran's current condition and severity, and reported the Veteran's functional loss. The Veteran has not asserted that the November 2014 VA examination was inadequate in any way, and the Board finds that the VA medical examination is adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Therefore, the Board finds that VA has met its duties to assist and notify the Veteran.

II. Stegall Compliance 

As discussed in the Board's June 2016 decision, in February 2014, the Board remanded this matter with instructions to send the Veteran a VCAA notification letter regarding the issue of entitlement to TDIU. Accordingly, in February 2014, the RO sent the Veteran a VCAA letter informing her of the information needed regarding her claim for TDIU and how to prevail on such a claim. 

Additionally, the Board instructed the RO to obtain any updated or outstanding treatment records related to the claim. Since the remand, the RO has obtained private treatment records from Dr. J. N. M., M.D., from October 2015 to March 2016, and VA treatment records dated from March 2014 to March 2016.

The Board in its February 2014 remand also instructed the RO to schedule the Veteran for a VA examination to determine the nature and severity of her left foot disabilities. Accordingly, the Veteran was afforded a VA examination in November 2014. The examiner reviewed the Veteran and her claims file, and performed all necessary tests to address the severity of the Veteran's left foot disorders. The examiner, also in accordance with the remand instructions, noted the Veteran's other left foot disabilities, to include hammertoe and plantar calcaneal spur. The examiner opined as to whether the symptoms can be separated, whether they were caused by the service-connected hallux valgus surgery, and whether the disorders were aggravated by the service-connected residuals of the hallux valgus surgery. The examiner also addressed the functional effect the service-connected foot disorder has on the Veteran's ability to work.

Last, as instructed by the Board on remand, the RO readjudicated the issues on appeal and provided the Veteran and her representative with a supplemental statement of the case (SSOC) in February 2015.

In June 2016, the Board remanded the matter once again. The Board directed the RO to obtain the Veteran's VA vocational rehabilitation records and associate such with the claims record. The Board then directed the RO to refer the claim to the Chief Benefits Director or the Director of Compensation Service for consideration. Accordingly, the Veteran's vocational rehabilitation file was added to the electronic claims file, and the matter was referred to the Chief Benefits Director or the Director of Compensation Service for extrashedular consideration. In February 2017, the Director of Compensation Service provided an administrative review of the claim and issued an administrative decision.

Therefore, the Board finds that its remand instructions have been substantially complied with. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). The matter is now appropriately returned to the Board.



III. TDIU on an Extraschedular Basis

A total disability rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2013). 

Presently, the Veteran is service connected for residuals related to a hallux valgus disorder of the left foot, status post hallux valgus repair, claimed as bunion on left foot, as 10 percent disabling; a scar, left foot, left great toe, at 10 percent disabling, with a brief period of a temporary 100 percent rating for convalescence; and acquired pes cavus, hammertoe deformity, metatarsalgia, hallux rigidus, calcaneal spur, and degenerative joint disease, of the left foot, at 30 percent disabling. Hence, the Veteran has a combined disability rating of 40 percent. The Board notes that in the current appeal, the claim for a TDIU is moot during the period of temporary 100 percent schedular ratings for the Veteran's periods of convalescence. As discussed in the Board's June 2016 decision, the Veteran is not eligible for TDIU on a schedular basis, pursuant to 38 C.F.R. § 4.16(a), as the Veteran does not meet the percentage requirements.

However, where these percentage requirements are not met, as in this case, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b). The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). Instead, where a veteran does not meet the schedular requirements, the Board may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration. Id. In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the matter was referred to the Chief Benefits Director or Director, Compensation and Pension Service for extraschedular consideration in January 2017. In February 2017, the Director of Compensation and Pension Benefits found that a TDIU on an extraschedular basis is denied. The Director concluded that the evidence of record shows that although the Veteran claims that she left employments due to her foot disability, there is no other evidence to suggest that she is unemployable. The Director noted that vocational rehabilitation and education records show that she is currently pursuing a college degree in accounting, and that there is no evidence showing that she cannot obtain and maintain sedentary work, and there are no medical records noting anything unusual, such as frequent hospitalizations or surgeries that would impede her from finding work.

Given a review of the complete evidence of record, the Board agrees with the determination of the Director of Compensation and Pension Service, and finds that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment. 

In an October 2015 correspondence, the Veteran explained that she was unable to work. Additionally, a May 2015 Statement of Accredited Representative in Appealed Case states that the Veteran is unable to work due to her service-connected disabilities, and that she is currently in a vocational rehabilitation program.

The Board acknowledges that the February 2010 VA examination of the Veteran's left foot reports continued pain and limited range of motion. Moreover, the February 2010 VA examiner noted functional limitations on standing, with the Veteran able to stand for 15-30 minutes, and functional limitations on walking, with the Veteran able to walk more than a quarter of a mile but less than one mile. At the time of the examination, the Veteran was not employed, but she was previously employed as a retail manager. The Veteran noted that she was currently a full-time student, studying accounting.

The Veteran was also afforded a VA examination of her foot in March 2014. The examiner reported that the Veteran's foot condition impacted her ability to work, noting that the Veteran reports standing on her feet all day at work. Similarly, a November 2014 VA examination report indicates that the Veteran's left foot condition affects the Veteran's walking, sitting, and standing, and causes the Veteran severe pain at rest, which exacerbates with weight-bearing, walking, and standing. Therefore, the November 2014 examiner found that the Veteran's left foot condition "imposes moderately severe restriction with sedentary employment and severe restriction with physical employment." 

However, the Veteran, as she has reported, is currently pursuing a degree in accounting and is undergoing vocational rehabilitation and education. The record contains extensive evidence of continuing education and a vocational rehabilitation plan, to include educational benefit awards, a list of university courses, and grades awarded. The Board specifically notes that a March 2012 vocational rehabilitation report includes several types of jobs that are recommended based on the Veteran's qualifications. 

While the Veteran has filed claims for service connection of her bilateral hips and degenerative arthritis of the spine, the Veteran is not service-connected for such disabilities. Thus, upon review of all the lay and medical evidence, the Board finds that the weight of the competent, credible, and probative evidence, does not demonstrate that the Veteran's service-connected disabilities render her unable to secure or follow substantially gainful employment. The Board has considered the Veteran's statements regarding her claim of TDIU and finds that they are outweighed by the competent and probative evidence of record. Notably, the Board points out that the Veteran is capable of attending college-level courses, and has been provided with an extensive list of recommended types of jobs that she is qualified for. Therefore, while the Veteran's service-connected disabilities may result in some occupational impairment, the weight of the evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude her from securing or following substantially gainful occupation, to include a sedentary job. 

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period. As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim. See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


